DETAILED ACTION
Reissue Application:  Final Rejection

Procedural Posture
On 06/16/2015:	US Patent No. 9,056,846 B2 issued to Sarkar et al. with claims 1-10.

On 05/18/2017:	Applicant filed US Patent Application No. 15/598,971 with
claims 1-7, which is a reissue of US Patent No. 9,056,846 B2.

On 04/15/2019:	Applicant filed US Patent Application No. 16/384,264 with claims 11-15, which is a continuing reissue of US Patent No. 9,056,846 B2.

On 04/16/2019:	US Patent Application No. 15/598,971 issued as US RE47,350 E with claims 1-7.

On 02/18/2022:	A First Action on the Merits was mailed.

On 05/17/2022:	Applicant filed a response.

Claim Status

Original claims 1-10, which issued in US Patent 9,056,846, are canceled in this reissue. 
Claim 11-15 are newly presented in the instant reissue application.
Maintenance Fee
The 3.5 year maintenance fee was paid on 12/04/2018 in US Patent Application No. 13/653,576.  The 7 year maintenance fee is upcoming soon.  Applicant is reminded that guidance for subsequent maintenance fees resides in MPEP §1415.01(I)(B)(3).
Maintained Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 11-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-3 of US Patent No. RE47,333 E (referred to as RE47,333).
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following rationale.
Instant reissue claims require a pharmaceutical formulation comprising two components, i.e., (1) trans-1{4-[2-[4-(2,3-dichlorophenyl)-piperazin-1-yl]-ethyl]-cyclohexyl}-3,3-dimethyl-urea) or a pharmaceutically acceptable salt thereof, e.g.,cariprazine hydrochloride, and (2) pregelatinized starch, used in a method for treating schizophrenia, bipolar disorder, acute mania, and depression with the specific cariprazine dosages of about 1.5 mg (claims 11 and 12), 3 mg (claims 11 and 13), 4.5 mg (claims 11 and 14), or 6 mg (claims 11 and 15).  
Claims 1-3 of RE47,333 recite: 

    PNG
    media_image1.png
    349
    390
    media_image1.png
    Greyscale

The claims of RE47,333 require a pharmaceutical formulation comprising three components, i.e., (1) cariprazine (aka trans-1{4-[2-[4-(2,3-dichlorophenyl)-piperazin-1-yl]-ethyl]-cyclohexyl}-3,3-dimethyl-urea) or a pharmaceutically acceptable salt thereof, (2) pregelatinized starch, and (3) trans-4-[2-[4-(2,3-dichlorophenyl)-piperazin-1-yl]-ethyl]-cyclohexyl-amine (aka De-BOC), used in a method for treating schizophrenia, bipolar disorder, acute mania, and depression.  In the RE47,333 formulation, cariprazine is present within in the ranges from about 0.5 mg to 15 mg (claim 2 of RE47,333) and from about 1 mg to 12 mg (claim 3 of RE47,333). 
Instant reissue claim 11 does not exclude the presence De-BOC in the pharmaceutical formulation, because the methods of instant claim 11 are open-ended due to the transitional word of “comprising.”  Therefore, reissue claims 11-15 include within their scope additional forms of the active agent of cariprazine, namely trans-4-[2-[4-(2,3-dichlorophenyl)-piperazin-1-yl]-ethyl]-cyclohexyl-amine dihydrochloride (aka De-BOC) in the formulation.  See also MPEP §2111.03(I).  
	The cariprazine range 	“from about 0.5 mg to about 15 mg” of claim 2 of RE47,333 includes within its scope the instantly claimed cariprazine amounts, i.e., about 1.5 mg (claims 11 and 12), about 3 mg (claims 11 and 13) about 4.5 mg (claims 11 and 14), and about 6 mg (claims 11 and 15).  In the absence of unexpected results or criticality with claimed dosages, the selection of any cariprazine dosage value within the 0.5 mg to 15 mg range (claim 2 of RE47,333) would have been obvious and predictable to the artisan.  See MPEP §2144.05(III).  This is because the cariprazine dosages in claim 2 of RE47,333 are used also in the treatment of schizophrenia, bipolar disorder, acute mania, and depression, as in the instant reissue claims.
	Similarly, the cariprazine range “from about 1 mg to about 12 mg” of claim 3 of RE47,333 includes within its scope the instantly claimed cariprazine amounts, i.e., about 1.5 mg (claims 11 and 12), about 3 mg (claims 11 and 13) about 4.5 mg (claims 11 and 14), and about 6 mg (claims 11 and 15).  In the absence of unexpected results or criticality with claimed dosages, the selection of any cariprazine dosage value within the 1 mg to 12 mg range (claim 3 of RE47,333) would have been obvious and predictable to the artisan.  See MPEP §2144.05(I)(III).  This is because the cariprazine dosages in claim 3 of RE47,333 are used also in the treatment of schizophrenia, bipolar disorder, acute mania, and depression, as in the instant reissue claims. 	Therefore, instant reissue claims 11-15 are not patentably distinct over claims 2-3 of RE47,333.
Claims 11-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-5 of US Patent No. RE47,350 E (hereinafter referred to as RE47,350).
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following rationale.
Instant reissue claims recite a pharmaceutical formulation comprising two components, i.e., (1) trans-1{4-[2-(4-(2,3-dichlorophenyl)-piperazin-1-yl]-ethyl]-cyclohexyl}-3,3-dimethyl-urea or a pharmaceutically acceptable salt thereof, e.g.,cariprazine hydrochloride, and (2) pregelatinized starch, used in the methods of treating schizophrenia, bipolar disorder, acute mania, and depression with the specific cariprazine dosages of about 1.5 mg (claims 11 and 12), about 3 mg (claims 11 and 13), about 4.5 mg (claims 11 and 14), and about 6 mg (claims 11 and 15).  
Independent claim 1 of RE47,350 recites: 

    PNG
    media_image2.png
    339
    400
    media_image2.png
    Greyscale

The claims of RE47,350 require a pharmaceutical formulation comprising two components, i.e., (1) trans-1{4-[2-(4-(2,3-dichlorophenyl)-piperazin-1-yl]-ethyl]-cyclohexyl}-3,3-dimethyl-urea or a pharmaceutically acceptable salt thereof, e.g., cariprazine hydrochloride, and (2) pregelatinized starch, used in a method of treating schizophrenia, bipolar disorder, acute mania, and depression, where cariprazine is present in amounts about 1.5 mg (claim 2 of RE47,350), 3 mg (claim 3 of RE47,350), 4.5 mg (claim 4 of RE47,350), and 6 mg (claim 5 of RE47,350).  Since the cariprazine dosages in RE47,350 claims 2-5 directly meet the cariprazine dosages of instant reissue claims 11-15, the cariprazine dosages in instant claims 11-15 area thus anticipated, as shown in the following correlation table:
The Reissue Claims
US RE47,350 Claims
11, 12
2
11, 13
3
11, 14
4 
11, 15
5

Therefore, instant reissue claims 11-15 are not patentably distinct over claims 2-5 of RE47,350.
Claims 11-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-3 of copending US Reissue Patent Application No. 16/372,031 (reference application, hereinafter referred to as ReissueApp’031).  

Although the claims at issue are not identical, they are not patentably distinct from each other because of the following rationale.
Instant reissue claims require a pharmaceutical formulation comprising two components, i.e., (1) trans-1{4-[2-[4-(2,3-dichlorophenyl)-piperazin-1-yl]-ethyl]-cyclohexyl}-3,3-dimethyl-urea) or a pharmaceutically acceptable salt thereof, e.g.,cariprazine hydrochloride, and (2) pregelatinized starch, used in a method for treating schizophrenia, bipolar disorder, acute mania, and depression with specific cariprazine dosages of about 1.5 mg (claims 11 and 12), 3 mg (claims 11 and 13), 4.5 mg (claims 11 and 14), or 6 mg (claims 11 and 15).  
Claims 1-3 of ReissueApp’031 recite:

    PNG
    media_image3.png
    219
    571
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    49
    568
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    49
    573
    media_image5.png
    Greyscale

The claims of ReissueApp’031 require a pharmaceutical formulation comprising three components, i.e., (1) cariprazine (aka trans-1{4-[2-[4-(2,3-dichlorophenyl)-piperazin-1-yl]-ethyl]-cyclohexyl}-3,3-dimethyl-urea) or a pharmaceutically acceptable salt thereof, (2) pregelatinized starch, and (3) trans-4-[2-[4-(2,3-dichlorophenyl)-piperazin-1-yl]-ethyl]-cyclohexyl-amine (aka De-BOC) used in a method for treating schizophrenia, bipolar disorder, acute mania, and depression.  In the ReissueApp’031 formulation, cariprazine is present within the ranges from about 0.5 mg to 15 mg (claim 2 of ReissueApp’031) and from about 1 mg to 12 mg (claim 3 of ReissueApp’031). 
Instant reissue claim 11 does not exclude the presence De-BOC in the pharmaceutical formulation, because the methods of claim 11 are open-ended due to the transitional word of “comprising.”  Therefore, instant claims 11-15 include within their scope additional forms of the active agent of cariprazine, namely trans-4-[2-[4-(2,3-dichlorophenyl)-piperazin-1-yl]-ethyl]-cyclohexyl-amine dihydrochloride (aka De-BOC) in the formulation.  See also MPEP §2111.03(I).  
The cariprazine range 	“from about 0.5 mg to about 15 mg” of claim 2 of ReissueApp’031 includes within its scope the instantly claimed cariprazine amounts, i.e., about 1.5 mg (claims 11 and 12), about 3 mg (claims 11 and 13) about 4.5 mg (claims 11 and 14), and about 6 mg (claims 11 and 15).  In the absence of unexpected results or criticality with claimed dosages, the selection of any cariprazine dosage value within the 0.5 mg to 15 mg range (claim 2 of ReissueApp’031) would have been obvious and predictable to the artisan.  See MPEP §2144.05(III).  This is because the cariprazine dosages in claim 2 of ReissueApp’031 are used also in the treatment of schizophrenia, bipolar disorder, acute mania, and depression, as in the instant reissue claims.
	Similarly, the cariprazine range “from about 1 mg to about 12 mg” of claim 3 of ReissueApp’031 includes within its scope the instantly claimed cariprazine amounts, i.e., about 1.5 mg (claims 11 and 12), about 3 mg (claims 11 and 13) about 4.5 mg (claims 11 and 14), and about 6 mg (claims 11 and 15).  In the absence of unexpected results or criticality with claimed dosages, the selection of any cariprazine dosage value within the 1 mg to 12 mg range (claim 3 of ReissueApp’031) would have been obvious and predictable to the artisan.  See MPEP §2144.05(I)(III).  This is because the cariprazine dosages in claim 3 of ReissueApp’031 are used also in the treatment of schizophrenia, bipolar disorder, acute mania, and depression, as in the instant reissue claims. 	
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 05/17/2022 have been fully considered but they are not persuasive with respect to the three (3) double patenting rejections over US Patent Nos. US RE47,333 and US RE47,350 and US Patent Application No. 16/372,031.
Although applicant has stated that a terminal disclaimer over each of these references was submitted, terminal disclaimers have not been received (p.6, Response of 05/17/2022).  In the absence of persuasive claim amendments, arguments, or terminal disclaimers, the double patenting rejections are maintained. 
Conclusion
Claims 11-15 are pending.
Claims 11-15 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Future Correspondence
	An inquiry concerning this communication or earlier communications from the examiner should be directed to Dwayne C. Jones whose telephone number is (571) 272-0578.  The examiner can normally be reached on Mondays-Fridays from 10:00 am to 6:00 pm PST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jean Witz, may be reached at (571) 272-0927.  The official fax No. for the organization where this application is assigned is (571) 273-9900.  For status inquires of a general nature refer to the customer service line at (571) 272-7705.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications may be obtained from Private PAIR only.  For more information about PAIR system, see http://pair-direct.uspto.gov  Should you have any questions on access to the Private PAIR system, contact the Electric Business Center (EBC) at 1-866-217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 1-800-786-9199 (In USA or CANADA) or 571-272-1000.
All correspondence relating to this Reissue should be directed:

By EFS:	Registered users may submit via the electronic filing system EFS-
Web, at http://efs.uspto.gov/efile/myportal/efs-registered.

By Mail to:	Mail Stop Ex Parte Reexam
			Central Reexamination Unit 
United States Patent & Trademark Office
P.O. Box 1450
Alexandria, VA  22313-1450

By Fax:	571-273-9900

By hand to:	Customer Service Window
	Randolph Building
	401 Dulany Street
	Alexandria, VA 22314

For EFS-Web transmissions, 37 CFR 1.8(a)(1)(i)(C) and (ii) states that correspondence (except for a request for reexamination and a corrected replacement request for reexamination) will be considered timely if (a) it is transmitted via the Office’s electronic filing system in accordance with 37 CFR 1.6(a)(4), and (b) includes a certificate of transmission for each piece of correspondence stating the date of transmission, which is prior to the expiration of the set period of time in the Office Action.

/Dwayne C. Jones/			/Padmashri Ponnaluri/
Patent Reexamination Specialist	Patent Reexamination Specialist		
CRU, Art Unit 3991			CRU 3991

/TIMOTHY M SPEER/            Supervisory Patent Examiner, Art Unit 3991